Per Curiam,
When the defendant agreed to sell to the plaintiff “ all his right, title and good-will to the Oakland paper route, until now, controlled by the said R. M. Barbin,” he became bound in honor and in law to carry out his contract in good faith. He was certainly not at liberty, especially after receiving a large part of the purchase money, to filch away from the plaintiff the veritable substance of that which he had sold. It was not like the setting up of another business of the same kind, but it was the taking away of the very thing he had sold that was complained of by the plaintiff. There was no error in the admission of the proposed testimony nor in the ruling of the court in the general charge nor in the answers to points.
Judgment affirmed.